DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 1-5 are presented for examination. 

Abstract
3.	The abstract of the disclosure is acceptable for examination purposes.

Oath Declaration
4. 	The Oath complies with all the requirements set forth in MPEP 602 and therefore is accepted.

 Drawings
5.	The drawings received on 10/25/2021 are acceptable for examination purposes.

Priority
6.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C.119 (a)-(d) for Korean Patent Application No. KR10-2015-0137185 filed on 09/27/2015. The certified copies of the priority documents have been received in application No. 15/058,318.

Information Disclosure Statement
7. 	The references listed in the information disclosure statement (IDS) submitted on 10/25/2021 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO- 1449 is signed and attached hereto.

Specification
8.	The specification is objected to because:
 In paragraph [0001] of the specification refers to U.S. application serial no. 16/390,393 filed on Apr. 22, 2019 continuation of U.S. application Ser. No. 15/058,318, filed on Mar. 2, 2016 but does not provide the current status of the applications 16/390,393 and 15/058,318.

Claim Objections
9.	Claim 3 is objected to because of the following informalities: 
The claim recites “The receiving apparatus of claim 1, wherein the plurality of groups comprise 45 groups including 0.sup.th to 44.sup.th groups.” But claim 1 recites receiving method not receiving apparatus. “Emphasis added.”

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

10.	Claims 1-5 are non-provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of the U.S patent No. 11,196,448 (reference application). Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-5 of the present application are substantially equivalent to claims 1-5 of the reference application as shown in the chart and explanation below.

Instant Application No. 17/509,570
U.S Patent No. 11,196,448

Claim 1:
A receiving method comprising: receiving a signal from a transmitting apparatus; demodulating the signal to generate values based on a quadrature phase shift keying (QPSK) modulation, the values are related to a codeword including an information part and a parity part; inserting predetermined values based on punctured positions of the codeword; 


splitting the values and the inserted values into a plurality of groups; deinterleaving the plurality of groups based on a permutation order; deinterleaving one or more values from among values of the deinterleaved plurality of groups, the one or more values being related to the parity part;
 and decoding the values of the deinterleaved plurality of groups comprising the deinterleaved one or more values based on a low density parity check (LDPC) code, a code rate of the LDPC code being 6/15 and a code length of the LDPC code being 16200 bits, wherein the received signal is generated based on the codeword in the transmitting apparatus, wherein the plurality of groups are deinterleaved based on a following equation:
Y.sub.j=X.sub.j for 0≤j<K.sub.ldpc/360,
Y.sub.πp(j)=X.sub.j for K.sub.ldpc/360≤j<N.sub.group, where Y.sub.j represents a j-th group among the deinterleaved plurality of groups, X.sub.j represents a j-th group among the plurality of groups, K.sub.ldpc represents a length of the information part, N.sub.group represents a number of the plurality of groups, and π.sub.p(j) represents the permutation order, and wherein the permutation order is represented as follows: TABLE-US-00016 Order of deinterleaving π.sub.p(j) (18 ≤ j < 45) πp(18) πp(19) πp(20) πp(21) πp(22) πp(23) πp(24) πp(25) πp(26) πp(27) πp(28) πp(29) πp(30) πp(31) N.sub.group πp(32) πp(33) πp(34) πp(35) πp(36) πp(37) πp(38) πp(39) πp(40) πp(41) πp(42) πp(43) πp(44) 45 19 37 30 42 23 44 27 40 21 34 25 32 29 24 26 35 39 20 18 43 31 36 38 22 33 28 41.





Claim 1:
A receiving apparatus comprising: a receiver configured to receive a signal from a transmitting apparatus; a demodulator configured to demodulate the signal to generate values based on a quadrature phase shift keying (QPSK) modulation, the values are related to a codeword including an information part and a parity part; an inserter configured to insert predetermined values based on punctured positions of the codeword; 
a parity depermutator configured to split the values and the inserted values into a plurality of groups, deinterleave the plurality of groups based on a permutation order, and deinterleave one or more values from among values of the deinterleaved plurality of groups, the one or more values being related to the parity part;
 and a decoder configured to decode the values of the deinterleaved plurality of groups comprising the deinterleaved one or more values based on a low density parity check (LDPC) code, a code rate of the LDPC code being 6/15 and a code length of the LDPC code being 16200 bits, wherein the received signal is generated based on the codeword wherein the plurality of groups are deinterleaved based on a following equation:

Y.sub.j=X.sub.j for 0≤j<K.sub.ldpc/360,
Y.sub.πp(j)=X.sub.j for K.sub.ldpc/360≤j<N.sub.group, where Y.sub.j represents a j-th group among the deinterleaved plurality of groups, X.sub.j represents a j-th group among the plurality of groups, K.sub.ldpc represents a length of the information part, N.sub.group represents a number of the plurality of groups, and π.sub.p(j) represents the permutation order, and wherein the permutation order is represented as follows: TABLE-US-00016 Order of interleaving π.sub.p(j) (18 ≤ j < 45) π.sub.p π.sub.p π.sub.p π.sub.p π.sub.p π.sub.p π.sub.p (18) (19) (20) (21) (22) (23) (24) π.sub.p π.sub.p π.sub.p π.sub.p π.sub.p π.sub.p π.sub.p N.sub.group (32) (33) (34) (35) (36) (37) (38) 45 19 37 30 42 23 44 27 26 35 39 20 18 43 31 Order of interleaving π.sub.p(j) (18 ≤ j < 45) π.sub.p π.sub.p π.sub.p π.sub.p π.sub.p π.sub.p (25) (26) (27) (28) (29) (30) π.sub.p π.sub.p π.sub.p π.sub.p π.sub.p π.sub.p π.sub.p N.sub.group (39) (40) (41) (42) (43) (44) (31) 45 40 21 34 25 32 29 24 36 38 22 33 28 41.
Claim 2:
The receiving method of claim 1, wherein the transmitting apparatus encodes 6480 information bits according to the code rate of 6/15 to generate 9720 parity bits.
Claim 2:
The receiving apparatus of claim 1, wherein the transmitting apparatus encodes 6480 information bits according to the code rate of 6/15 to generate 9720 parity bits.
Claim 3:
The receiving apparatus of claim 1, wherein the plurality of groups comprise 45 groups including 0.sup.th to 44.sup.th groups.
Claim 3:
The receiving apparatus of claim 1, wherein the plurality of groups comprise 45 groups including 0.sup.th to 44.sup.th groups.
Claim 4:
A transmitting method comprising: filling information bits with input bits and one or more zero padding bits, if a number of the input bits is less than a number of the information bits; encoding the information bits to generate parity bits based on a low density parity check (LDPC) code, a code rate of the LDPC code being 6/15 and a code length of the LDPC code being 16200 bits; interleaving the generated parity bits; splitting a codeword comprising the information bits and the interleaved parity bits into a plurality of bit groups; interleaving the plurality of bit groups based on a permutation order to provide an interleaved codeword; calculating a number of the parity bits to be punctured; puncturing one or more parity bits of the interleaved codeword based on the calculated number; mapping the input bits and remaining parity bits of the interleaved codeword after the puncturing onto constellation points for a quadrature phase shift keying (QPSK); and transmitting a signal which is generated based on the constellation points, wherein the plurality of bit groups are interleaved based on a following relationship:
Y.sub.j=X.sub.j for 0≤j<K.sub.ldpc/360,
Y.sub.j=X.sub.πp(j) for K.sub.ldpc/360≤j<N.sub.group, where Y.sub.j represents a j-th bit group among the interleaved plurality of bit groups, X.sub.j represents a j-th bit group among the plurality of bit groups, K.sub.ldpc represents a number of the information bits, N.sub.group represents a number of the plurality of bit groups and π.sub.p(j) represents the permutation order, and wherein the permutation order is represented as follows: TABLE-US-00017 Order of interleaving π.sub.p(j) (18 ≤ j < 45) πp(18) πp(19) πp(20) πp(21) πp(22) πp(23) πp(24) πp(25) πp(26) πp(27) πp(28) πp(29) πp(30) πp(31) N.sub.group πp(32) πp(33) πp(34) πp(35) πp(36) πp(37) πp(38) πp(39) πp(40) πp(41) πp(42) πp(43) πp(44) 45 19 37 30 42 23 44 27 40 21 34 25 32 29 24 26 35 39 20 18 43 31 36 38 22 33 28 41.

Claim 4:
A transmitting apparatus comprising: a zero padder configured to fill information bits with input bits and one or more zero padding bits, if a number of the input bits is less than a number of the information bits; an encoder configured to encode the information bits to generate parity bits based on a low density parity check (LDPC) code, a code rate of the LDPC code being 6/15 and a code length of the LDPC code being 16200 bits; a parity permutator configured to interleave the generated parity bits, split a codeword comprising the information bits and the interleaved parity bits into a plurality of bit groups, and interleave the plurality of bit groups based on a permutation order to provide an interleaved codeword; a puncturer configured to calculate a number of the parity bits to be punctured based on a number of the information bits and puncture one or more parity bits of the interleaved codeword based on the calculated number; a mapper configured to map the input bits and remaining parity bits of the interleaved codeword after the puncturing onto constellation points for a quadrature phase shift keying (QPSK); and a transmitter configured to transmit a signal which is generated based on the constellation points, wherein the plurality of bit groups are interleaved based on a following relationship:
Y.sub.j=X.sub.j for 0≤j<K.sub.ldpc/360,
Y.sub.πp(j)=X.sub.j for K.sub.ldpc/360≤j<N.sub.group, where Y.sub.j represents a j-th bit group among the interleaved plurality of bit groups, X.sub.j represents a j-th bit group among the plurality of bit groups, K.sub.ldpc represents a number of the information bits, N.sub.group represents a number of the plurality of bit groups and π.sub.p(j) represents the permutation order, and wherein the permutation order is represented as follows: TABLE-US-00017 Order of deinterleaving π.sub.p(j) (18 ≤ j < 45) π.sub.p π.sub.p π.sub.p π.sub.p π.sub.p π.sub.p π.sub.p π.sub.p π.sub.p π.sub.p π.sub.p π.sub.p π.sub.p π.sub.p (18) (19) (20) (21) (22) (23) (24) (25) (26) (27) (28) (29) (30) (31) π.sub.p π.sub.p π.sub.p π.sub.p π.sub.p π.sub.p π.sub.p π.sub.p π.sub.p π.sub.p π.sub.p π.sub.p π.sub.p N.sub.group (32) (33) (34) (35) (36) (37) (38) (39) (40) (41) (42) (43) (44) 45 19 37 30 42 23 44 27 40 21 34 25 32 29 24 26 35 39 20 18 43 31 36 38 22 33 28 41.
Claim 5:
The transmitting method of claim 4, wherein the encoding comprises encoding 6480 information bits based on the code rate of 6/15 to generate 9720 parity bits.
Claim 5:
The transmitting apparatus of claim 4, wherein the encoder is configured to encode 6480 information bits based on the code rate of 6/15 to generate 9720 parity bits.


From the table above, claims 1-5 of the reference application contain every limitation of claims 1-5 of the instant application except the claims of instant application are directed to a method, while the claims of the reference application is directed to an apparatus. However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention that the method claims are required to include “a receiver to receive a signal; a demodulator to demodulate the signal; a parity depermutator to split the values and the inserted values into a plurality of groups; and a decoder to decode the values” for purpose to improve the performance of a communication system. 
Thus, claims 1-5 of the present application is not patentably distinct over the reference application. Therefore, the claims are obvious variations of each other and not patentably distinct. This is a non-provisional nonstatutory double patenting rejection because the patentably indistinct claims have in fact been patented.    

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSMAN ALSHACK whose telephone number is (571)272-2069. The examiner can normally be reached on MON-FRI 8:30 AM-5:00 PM EST, also please fax interview request to (571) 273- 2069. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on 5712723819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OSMAN M ALSHACK/Examiner, Art Unit 2112                                                                                                                                                                                                        
/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112